DETAILED ACTION
1.	This is in response to communications 05/28/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims  1-3, 5-8, 10-11, 14, and 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Manning (US 5,831,895 A), and Tran et al. (US 2017/0345509 A1) are the closest prior art of record but they do not teach all the limitations of the claim 1, 10, and 18 (and dependent claims) as detailed in the following:
Regarding independent claim  1 (and dependent claims 2-3, 5-8), prior art of record teach all limitations of the claims(s) except the prior art of record DO NOT teach or suggest either alone or in combination or, provide motivations for combination for  “…a plurality of sense amplifiers at an edge of a memory array including the sense amplifier, wherein each sense amplifier of the plurality is coupled to a respective third digit line associated with a section of the memory array at the edge of the memory array and a respective fourth digit line associated with the section of the memory array at the edge of the memory array, wherein the respective third digit line is coupled to at least one storage memory cell, and wherein the respective fourth digit line is coupled to at least one offset memory cell…”
Regarding independent claim  10 (and dependent claims 11, 14), prior art of record teach all limitations of the claims(s) except the prior art of record DO NOT teach 
Regarding independent claim 18 (and dependent claim 19), prior art of record teach all limitations of the claims(s) except the prior art of record DO NOT teach or suggest either alone or in combination or, provide motivations for combination for “…a controller coupled to the array of memory cells and configured to: selectively couple at least one of the offset memory cells to the second conductive line; and apply a signal to a word line of the array of memory cells to which the at least one of the offset memory cells are coupled to selectively couple the at least one of the offset memory cells to the second conductive line…”
A further search was conducted which failed to yield any prior art. Therefore, the prior art fails to teach or render obvious these limitations taken within the others in the claim.
The Applicants' replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). The substance of applicants' remarks, filed on 05/28/2021, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see 
Based on previous amendments and arguments, all other objections and rejections withdrawn (if any applicable) and the application is in condition for allowance as indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        
(Master of Engineering, Electrical Engineering, USA)